DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 12/6/2021.  Claims 1-20 are pending in the case. Claims 1, 8, and 15 are written in independent form.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and arguments filed 12/6/2021 have been fully considered and thus necessitated the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
“a scene assembly engine configured to” in claims 1 and 5-7.
“a scene assembly engine client configured to” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the phrase "substantially simultaneously" renders the claim indefinite because it is unclear what constitutes the threshold of “substantially”.  If it is meant to generate the synthetic data scene with the first scene assembly engine client and the second scene assembly engine client operating in parallel, the claims should be clarified to reflect this scope. It is noted that while no amendments have been made with respect claim 11 in the amendments filed on 12/6/2021, Applicant appears to have intended to make amendments to claim 11 based on the remarks filed on 12/6/2021 stating “per the Office’s recommendation, appropriate amendments have been made to remove the concerns raised”.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al. (U.S. Pre-Grant Publication No. 2010/0293123, hereinafter referred to as Barrett), and further in view of Clatyon et al. (U.S. Pre-Grant Publication No. 2017/0236013, hereinafter referred to as Clayton).

Regarding Claim 1:
A system for implementing a distributed computing system scene assembly engine, the system comprising a scene assembly engine configured to:
receive a selection of a first synthetic data asset and a selection of a second synthetic data asset from a distributed synthetic data as a service (SDaaS) integrated development environment (IDE) that supports SDaaS distributed computing service operations,
Barrett teaches a user selecting a scenario and designing an experiment to be studied, where “the experiment design is utilized by the other subsystems of system 102, including synthetic data set subsystem 104, to build and/or modify the synthetic data set…and construct the social contact network used to represent the situation” desired by the user (Para. [0024]) where the synthetic data assets are selected using exemplary interface of Figure 6.
Barrett further teaches supporting distributed computing service operations by teaching “management module 305 may include one or more data brokers 355 to manage data utilized by management module 305, including storing, retrieving, organizing, and/or cataloguing the data” with “general interfaces (e.g., where data can be accessed without prior knowledge of data location, organization, storage method, format, etc., such as through using exchanges of metadata with the client) and/or specific interfaces (e.g., an SQL query to a relational database) to access data” (Para. [0055]).
wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets;
Barrett teaches “management module 305 may include one or more data brokers 355 to manage data utilized by management module 305, including storing, retrieving, organizing, and/or cataloguing the data” with “general interfaces (e.g., where data can be accessed without prior knowledge of data location, organization, storage method, format, etc., such as through using exchanges of metadata with the client) and/or specific interfaces (e.g., an SQL query to a relational database) to access data” (Para. [0055]). Barrett further teaches “entity broker 365 has knowledge of and access to the services of population construction module 310” (Para. [0061]) where “population construction module 310 is configured to construct and/or modify the synthetic population…to create the desired situation representation” and “the synthetic population includes synthetic entities that may represent entities in a real geographic area…or a virtual universe (Para. [0063]).
Therefore, Barrett teaches a distributed computing service operations comprising storing and retrieving data including storage of and retrieval of synthetic entities included in a synthetic population.
wherein a synthetic data asset is associated with asset-variation parameters and scene-variation parameters,
Barrett teaches each synthetic entity in the synthetic population being associated with one or more attributes, activity data, and activity schedules (Para. [0005]).
wherein the asset-variation parameters and scene-variation parameters are programmable for machine-learning;
Barrett teaches the attributes of the synthetic entities as being programmable, or changeable (Para. [0070]) thereby teaching the parameters of the synthetic entities being programmable for machine learning.
receive values for generating a synthetic data scene,
Barrett teaches receiving input from the user (Fig. 6 and Para. [0074]) for generating the scene that represents the desired scenario that the user wishes to study (Para. [0024]).
wherein the values correspond to asset-variation or scene-variation parameters; and
Barrett teaches “the experiment design is utilized by the other subsystems of system 102, including synthetic data set subsystem 104, to build and/or modify the synthetic data set (including, e.g., the synthetic population) and construct the social contact network used to represent the situation” that the user wishes to study (Para. [0024]).  Therefore, Barrett teaches the received values as part of the experiment design, built in an interface such as the one taught in Figure 6, which correspond to both attributes of the synthetic entities of the synthetic population as well as attributes for the desired scenario.
based on the values, generate the synthetic data scene using the first synthetic data asset and the second synthetic data asset.
Barrett teaches “the experiment design is utilized by the other subsystems of system 102, including synthetic data set subsystem 104, to build and/or modify the synthetic data set (including, e.g., the synthetic population) and construct the social contact network used to represent the situation” that the user wishes to study (Para. [0024]).  Therefore, Barrett teaches using the selected synthetic entities as well as the contextual values to generate the user-defined scenario.

Barrett explicitly teaches all of the elements of the claimed invention as recited above except:
an integrated development environment (IDE) that supports SDaaS machine-learning training service operations,

However, in the related field of endeavor of generating synthetic data, Clayton teaches:
an integrated development environment (IDE) that supports SDaaS machine-learning training service operations,
Clayton teaches “the training designer is further configured to accept input from a user defining the characteristics and establishing limits of the variations in each of the characteristics” (Para. [0020]) and performing machine learning training service operations using the synthetic data generated based on the user-defined characteristics and limits of variations (Paras. [0018]-[0019] & Fig. 1).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Clayton and Barrett the time that the claimed invention was effectively filed, to have combined the creation of synthesized corner cases for inclusion into synthetic data, as taught by Clayton, with the system and method for creating synthetic populations, including a plurality of synthetic entities, to be processed by a set of operations as taught by Barrett.
One would have been motivated to make such combination because while Barrett teaches collecting data using a surveillance subsystem “for use in creating and/or modifying the synthetic data set” (Para. [0023]), Clayton teaches improving a synthetic data set by more efficiently including “rarer occurrences (so-called ‘corner cases’)” in the synthetic data set (Para. [0016]) by “synthesizing a precise size of a dataset covering all desired variations in the various attributes of an object….[which] can be achieved far more efficiently than conventional manual techniques (Para. [0015]).

Regarding Claim 2:
Barrett and Clayton further teach:
wherein the SDAAS IDE supports a machine-learning synthetic data standard comprising a file format and a dataset-training architecture.
Barrett teaches “standard classification schemes used in machine learning and statistics…may be used by surveillance subsystem 106 depending on the desired application” where “the data collected and processed by surveillance subsystem 106 may be used by synthetic data set subsystem 104 and/or other subsystems of system 102 to create, modify and/or manipulate the synthetic data set and, accordingly, the situation representation” (Para. [0023]).  Therefore, Barret teaches support for machine learning standard comprising file formats and training architecture used by the surveillance subsystem 106 for processing collected data.

Regarding Claim 3:
Barrett and Clayton further teach:
wherein the values are associated with generating training datasets based on intrinsic-parameter variation and extrinsic-parameter variation,
Barret teaches receiving input from the user (Fig. 6 and Para. [0074]) for generating the scene that represents the desired scenario that the user wishes to study (Para. [0024]) and “the experiment design is utilized by the other subsystems of system 102, including synthetic data set subsystem 104, to build and/or modify the synthetic data set (including, e.g., the synthetic population) and construct the social contact network used to represent the situation” that the user wishes to study (Para. [0024]).  Therefore, Barrett teaches the received values as part of the experiment design, built in an interface such as the one taught in Figure 6, which correspond to both attributes of the synthetic entities of the synthetic population as well as attributes for the modeling the desired scenario.
wherein intrinsic-parameter variation and extrinsic-parameter variation provide programmable machine-learning data representations of assets and scenes.

Barret teaches the attributes of the synthetic entities and environment as being programmable, or changeable (Para. [0070]) thereby teaching the parameters of the synthetic entities and surrounding environment as being programmable for machine learning.

Regarding Claim 4:
Barrett and Clayton further teach a scene assembly engine client configured to:
receive a query for a synthetic data asset, wherein the query is received via the SDAAS IDE;
Barrett teaches a user interface for defining an experiment comprising selection of subpopulations (Para. [0075] & Fig. 6 Element 626) thereby teaching a query being received for the synthetic entities within the selected subpopulations when the representation of a user-define situation is to be created.
generate a query result synthetic data asset; and
Barret teaches generating a social contact network (e.g., represented as a graph) representing a situation associated with the experiment, which can in turn be used to analyze different decisions and courses of action that may be made in relation to the experiment” (Para. [0019]).  Therefore, Barret teaches generating query results from the queried synthetic entities and displaying the generated representation of the experimental situation based on the queried synthetic entities.
cause display of the synthetic data scene generated based on the query result synthetic data.
Barret teaches generating a social contact network (e.g., represented as a graph) representing a situation associated with the experiment, which can in turn be used to analyze different decisions and courses of action that may be made in relation to the experiment” (Para. [0019]).  Therefore, Barret teaches generating query results from the queried synthetic entities and displaying the generated representation of the experimental situation based on the queried synthetic entities.

Regarding Claim 5:
Barrett and Clayton further teach wherein the scene assembly engine is further configured to:
generate a synthetic data scene profile comprising the first synthetic data asset, the second synthetic data asset, and the values corresponding to the asset-variation parameters or scene-variation parameters.
Barrett teaches “each output data sets s54 may be saved as separate data files or as part of the synthetic data set, such that previous experiments directed to similar questions may require fewer calculations to generate the desired situation representation” (Para. [0036]).

Regarding Claim 6:
Barrett and Clayton further teach wherein the scene assembly engine is further configured to:
generate the synthetic data scene based on values for scene generation received from at least two scene assembly engine clients.
Barrett teaches “portions of multiple case models may be used in combination depending on the situation the user desires to represent” (Para. [0025]) thereby teaching multiple scene assembly engine clients being used to generate the overall user-desired situation.

Regarding Claim 7:
Barrett and Clayton further teach wherein the scene assembly engine is further configured to:
store the synthetic data scene in association with a scene preview and metadata.
Barrett teaches “each of output data sets 254 may be saved as separate data files or as part of the synthetic data set, such that previous experiments directed to similar questions may require fewer calculations to generate the desired situation representation” (Para. [0036]). Therefore, Barret teaches storing the output data sets as a scene preview and metadata to the experiment run on the synthetic data set.

Regarding Claim 8:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Barrett and Clayton further teach:
receiving a first source asset from a first distributed Synthetic Data as a Service (SDaaS) upload interface; and
Barrett teaches “Surveillance subsystem 106 is configured to collect and process sensor and/or surveillance information from a variety of information sources…for use in creating and/or modifying the synthetic data set” (Para. [0023]), thereby teaching a first source of a variety of sources for creating the synthetic data set.
receiving a second source asset from a second distributed SDaaS upload interface;
Barrett teaches “Surveillance subsystem 106 is configured to collect and process sensor and/or surveillance information from a variety of information sources…for use in creating and/or modifying the synthetic data set” (Para. [0023]), thereby teaching a second source of a variety of sources for creating the synthetic data set.


Regarding Claim 9:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 11:
Barrett and Clayton further teach:
receiving, at the first scene assembly engine client, additional values for generating the synthetic data scene via the first scene assembly engine client and the second scene assembly engine client; and
Barrett teaches integrating “additional information that is relevant to the desired situation representation into the synthetic data set” (Para. [0035])
causing display of the synthetic data scene generated based on the additional values.
Barrett teaches creating the social contact network based on the entities and interactions reflected in the synthetic data set where “the resultant social contact network can be used to model the desired situation representation” (Para. [0035]).

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 18:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 7.



Response to Amendment
Applicant’s Amendments, filed on 12/6/2021, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant's amendments and arguments filed 12/6/2021 have been fully considered and thus necessitated the new grounds of rejection presented herein. Accordingly, THIS ACTION IS MADE FINAL.

Response to Arguments
On page 9 of 12 of Applicant’s Remarks filed on 12/6/2021, Applicant states, with respect to the 112(b) rejection of Claim 11, “per the Office’s recommendation, appropriate amendments have been made to remove the concerns raised”.  However, no amendments appear to have been made to claim 11.  Therefore the 112(b) rejection of Claim 11 has been maintained.
On pages 10-11 of 12 of Applicant’s Remarks filed on 12/6/2021, Applicant argues that “nothing in Barrett contemplates: ‘a distributed data as a service (SDaaS) integrated development environment (IDE) that supports both SDaaS distributed computing service operations and SDaaS machine-learning training service operations, wherein the SDaaS distributed computing service operations comprise storing and retrieving source assets’ as recited in [amended] claim 1” and instead “the Office relies on Barret that discusses that a synthetic data set is constructed including a synthetic population based on input data…each synthetic entity has a one-to-one correspondence with an entity in the target population”.
Applicant’s argument is convincing with respect to Barrett not explicitly teaching an IDE that supports “SDaaS machine-learning training service operations”, and thus necessitated the new grounds of rejection presented herein. However, Barrett appears to teach the remainder of the argued limitation as is addressed in the rejection above.With the purpose of providing compact prosecution in mind, it is recommended to Applicant to
(1) further clarify that the selected first and second synthetic data assets are each associated with asset-variation parameters and scene-variation parameters which correspond to the received values used in generating a synthetic data scene that depicts the selected first and second synthetic data assets; and
(2) further clarify how machine-learning training service operations relate to the selected first and second synthetic data assets and/or to the generated synthetic data scene.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Bleiweiss et al. (U.S. Pre-Grant Publication No. 2017/0169620) teaches generation of synthetic 3-dimensional object image variations for training of recognition systems including a background scene generator circuit for varying background scenes of rendered image variations and an image pose adjustment circuit for adjusting illumination of the object and the background for each of the variations.
Kirkley, JR. et al. (U.S. Pre-Grant Publication No. 2006/0048092) teaches a mixed reality or video game authoring tool system and method which integrates design information in the mixed reality or video game interfaces and allows the authoring of both mixed reality and video game environment and facilitates the iterative development of mixed reality and video game environments.
Miller et al. (U.S. Pre-Grant Publication No. 2019/0108288) teaches storing digital content components that can be requested to be incorporated with digital content, the request specifying fixed and variable content attributes for the digital content components, and the data of the request “may specify criteria of attributes of the provided components based on user selections and/or machine learning” (Para. [0043]).
Abraham et al. (U.S. Pre-Grant Publication No. 2010/0157021) teaches a method for creating, storing, and providing access to 3d image files for subsequent use in virtual world environments, the 3d image files representing a scanned person or object in the real world.
Sarkar et al. (U.S. Pre-Grant Publication No. 2019/0095785) teaches initiate a training of a machine-learning model with a parameter for the training having a first value, the training to determine a set of parameters for the model, calculate output of the training, and change the parameter of the training to have a second value during the training based at least in part on the output.
Martins et al. (U.S. Pre-Grant Publication NO. 2003/0179218) teaches surveying a real-world environment, generating 3d data that defines the real-world environment, rending a virtual 3d environment using the 3d data, retrieving virtual objects from a database comprised of pre-stored virtual objects, and rendering the virtual objects in the virtual 3d.
Chari teaches creating training sets for predictive modeling, the generating of the training data being from an unlabeled data set which is clustered using a semi-supervised clustering process along with the labeled data to produce data clusters and choosing data samples from each of the clusters to use as the training data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R. F. M./
Examiner, Art Unit 2154
3/11/2021

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154